
	
		I
		111th CONGRESS
		1st Session
		H. R. 2455
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. Faleomavaega (for
			 himself, Ms. Bordallo,
			 Mr. Delahunt, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Natural Resources,
			 Ways and Means, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Whale Conservation and Protection Study Act
		  to promote international whale conservation, protection, and research, and for
		  other purposes.
	
	
		1.Whale conservation and
			 protectionThe Whale
			 Conservation and Protection Study Act (16 U.S.C. 917 et seq.) is amended to
			 read as follows:
			
				1.Short titleThis Act may be cited as the
				International Whale Conservation and
				Protection Act of 2009.
				2.Findings and
				purpose
					(a)FindingsThe Congress finds the following:
						(1)Whales are of
				great aesthetic and scientific interest to mankind and are a vital part of the
				marine ecosystem.
						(2)For hundreds of
				years whales were killed for commercial purposes, with some whale stocks hunted
				to near extinction.
						(3)As long-lived and
				slow-breeding mammals, whales are particularly vulnerable to the long-lasting
				effects from over-exploitation and many whale stocks have not recovered.
						(4)Today whales face
				an uncertain future due to a variety of threats, including ozone depletion,
				chemical and noise pollution, marine debris, vessel strikes, entanglements with
				fishing gear, prey depletion, increasing offshore industrial development, and
				escalating threats from climate change, including ocean acidification.
						(5)Because whales
				migrate throughout the world’s oceans, international cooperation is required to
				successfully conserve and protect them.
						(6)The United States
				has been a world leader in whale conservation and protection, particularly
				through the International Whaling Commission, and must reassert global
				leadership in improving and strengthening whale conservation to ensure that
				commercial, scientific, or any other type of lethal whaling for nonaboriginal
				subsistence purposes does not occur.
						(7)As a world leader
				in whale protection, the United States should increase and strengthen whale
				conservation, research, and protection efforts within its own Exclusive
				Economic Zone and High Seas outside the Exclusive Economic Zone, to ensure that
				whale stocks that migrate through or reside in these waters receive full
				protection.
						(b)PurposesThe
				purposes of this Act are as follows:
						(1)To reassert United
				States global leadership in whale conservation and protection and renew the
				United States commitment to whale conservation.
						(2)To promote
				international efforts to conserve and protect the world’s whales throughout
				their range.
						(3)To conclude a
				whale protection Agreement with the Government of Canada aimed at coordinating
				and promoting conservation efforts for whales that migrate through waters of
				both countries.
						(4)To strengthen
				whale conservation and protection efforts of relevant international
				organizations, including the United Nations Convention on the Conservation of
				Migratory Species of Wild Animals, the International Convention for the
				Regulation of Whaling, the Convention on International Trade in Endangered
				Species of Wild Fauna and Flora, and the International Maritime
				Organization.
						(5)To ensure that the
				IWC commercial whaling ban is neither lifted nor weakened, and that any
				existing commercial whaling, along with lethal scientific and illegal whaling,
				is ended.
						(6)To reduce, and
				where possible, eliminate sources of human-caused death, injury, harassment,
				and disturbance of the world’s whales.
						(7)To initiate,
				expand, and fund research to improve our understanding of the world’s whales,
				whale health and reproduction, whale habitats and the impacts of human
				activities, and other threats to whales.
						3.International
				whale conservation and protection
					(a)Commerical
				whaling restrictions and the International Whaling CommissionThe
				Secretary of Commerce, in cooperation with the Secretary of State,
				shall—
						(1)firmly restate the
				United States’ strong opposition to commercial whaling in any form and refuse
				to engage in any negotiation or reinterpretation of the IWRC that would weaken
				the moratorium on commercial whaling, create any new categories of whaling,
				condone lethal scientific whaling, or otherwise weaken whale conservation and
				protection;
						(2)continue to
				recognize and support subsistence whaling carried out by aboriginal peoples
				that have a continuing traditional dependence on whaling, as well as support
				the further development of the Aboriginal Whaling Management Scheme;
						(3)improve the
				transparency of the IWC and its committees and working groups, including
				expanding participation by civil society; and
						(4)encourage other
				members of the IWC to—
							(A)support amendments
				to the ICRW that would eliminate loopholes in Articles V and VIII of the
				ICRW;
							(B)recognize and
				adhere to the advice of the IWC Scientific Committee regarding the
				environmental impacts on whale populations and incorporate that advice into the
				deliberations of the IWC;
							(C)recognize and
				adhere to the advice of the IWC Scientific Committee regarding the evaluation
				of vessel strikes and the impacts, benefits and management of whale watch
				vessels;
							(D)reject proposals
				that allow for the continued killing of whales; and
							(E)modernize the IWC,
				consistent with other international conservation treaties, by expanding
				participation by civil society, closing loopholes in the ICRW currently being
				exploited by whaling nations, adding meaningful enforcement mechanisms to the
				ICRW, and pursue any other action consistent with the goals of this
				subsection.
							(b)Vessel noise
				restrictions
						(1)International
				maritime organizationThe Secretary, in cooperation with the
				United States Coast Guard, shall—
							(A)continue to
				pursue, through the IMO’s Marine Environment Protection Committee, the
				establishment of guidelines for minimizing the introduction of incidental noise
				from commercial shipping operations into marine environments for purposes of
				reducing the potential adverse affects on whales and other marine life;
				and
							(B)identify and
				promote the use of areas to be avoided by commercial vessels and other
				navigational measures, such as speed reduction areas in important whale
				habitats, in order to minimize the threat of serious injury and to whales
				resulting from collisions with commercial vessels.
							(2)ReportThe
				Secretary shall submit a report to the Congress describing the progress made by
				the IMO towards the adoption and implementation of guidelines for minimizing
				vessel noise, which shall include recommendations on any changes in the laws or
				regulations of the United States, for the purpose of implementing or
				encouraging compliance with such guidelines.
						(c)Convention on
				International Trade in Endangered Species of Wild Fauna and
				FloraThe Secretary, in cooperation with the Secretary of the
				Interior, shall take appropriate actions to encourage all nations who hold
				Reservations under the CITES to the great whales listed on Appendix I of the
				CITES to withdraw their reservations and terminate all commercial trade in
				whale meat and whale products as such trade undermines the effectiveness of
				international whale conservation efforts.
					(d)International
				Cooperation and Compliance
						(1)Report on taking
				of whales by a foreign countryNo later than March 1, the
				Secretary shall publish in the Federal Register an annual report determining,
				under the terms of the Pelly Amendment to the Fishermen’s Protection Act of
				1967 (22 U.S.C. 1978), whether nationals of any foreign country are engaging in
				trade or taking which diminishes the effectiveness of the ICRW, CITES, or any
				regulation, resolution, or decision undertaken by the IWC or Conference of the
				Parties to CITES with respect to whales.
						(2)Certification to
				the PresidentWithin 15 days of publishing the report pursuant to
				paragraph (1), the Secretary shall certify to the President any instance of
				trade or taking with respect to whales by a foreign country, pursuant to
				section 1978 of title 22, United States Code, and notify the offending country
				of the activities that resulted in such certification.
						(3)Application of
				existing lawExcept as expressly modified by this subsection, all
				rights, duties, and provisions set forth in section 1978 of title 22, United
				States Code, pursuant to certifications made under 22 U.S.C. 1978(a)(1) and
				1978 (a)(2), shall also apply to certifications made under paragraph
				(2).
						(4)Publication of
				list of offending foreign countriesWhere a country has been the
				subject of certification under paragraph (2) in three or more consecutive
				years, the Secretary shall—
							(A)publish within 180
				days after the most recent certification a notice in the Federal Register
				describing the actions the Secretary has taken to eliminate the facts that
				required a certification under paragraph (2); and
							(B)if those facts
				have not changed, recommending actions that the President may take with respect
				to the certified country, consistent with paragraph (5).
							(5)Importation
				restrictionsIn considering whether to direct the Secretary of
				Treasury to take action pursuant to section 1978(a)(4) of title 22, United
				States Code, with respect to any country certified under paragraph (2), the
				President may direct the Secretary of the Treasury to prohibit the importation
				into the United States of any products from the offending country consistent
				with section 1978(a)(4) of title 22, United States Code, or to take any other
				action sanctioned by the World Trade Organization (as defined at 19 U.S.C.
				3501(8)) or the multilateral trade agreements (as defined at 19 U.S.C.
				3501(4)).
						(e)Conservation
				Agreement between the United States and Canada
						(1)NegotiationsWithin
				180 days after date of enactment of this Act, the Secretary, in consultation
				with the Secretary of State, shall commence negotiations with the Government of
				Canada on a North Atlantic Whale Conservation Agreement with the goal of
				concluding an Agreement within 18 months. The purpose of such an agreement
				shall be to—
							(A)promote scientific
				research and understanding of North Atlantic whales, particularly the
				endangered North Atlantic right whale;
							(B)identify,
				coordinate, and implement independent and complimentary measures necessary to
				reduce serious injuries and mortalities to whales from vessel strikes and
				entanglements in fishing gear;
							(C)assist in the
				enforcement of both country’s laws and regulations concerning North Atlantic
				right whale conservation; and
							(D)identify actions
				that could be taken to further protect the North Atlantic right whale.
							(2)Government
				cooperation requiredThe Agreement shall require both governments
				to cooperate in—
							(A)the identification
				and coordination of essential scientific research needed to achieve the goals
				of the Agreement;
							(B)identifying
				actions needed to reduce serious injuries and mortalities to whales, especially
				North Atlantic right whales, from vessel strikes; and
							(C)developing methods
				to reduce injuries and mortalities to whales, especially North Atlantic right
				whales, from entanglement in fishing gear, including gear marking schemes and
				coordinated disentanglement activities.
							(3)Agreement
				specificationsThe Agreement shall require each party to make
				recommendations to their respective governments on the results of the
				consultations and actions or activities that need to be taken to protect
				whales, especially North Atlantic right whales. The Agreement shall include a
				commitment by each party to implement the recommendations resulting from the
				consultations, to the extent allowed by and consistent with national laws and
				the national recovery plans for North Atlantic right whales. The Agreement may
				be expanded to include other shared whale stocks in the Pacific Ocean.
						(4)Consultation
				requiredPrior to, and during negotiations of the Agreement, the
				Secretary shall consult with the Atlantic Large Whale Take Reduction Team, the
				Marine Mammal Commission, the New England Fishery Management Council, the
				Atlantic States Marine Fisheries Commission, and other whale scientists to seek
				their advice on the Agreement.
						(5)Progress
				ReportThe Secretary shall submit a report to the Congress
				describing the results of the negotiations, the progress made by both
				governments in implementing such results or recommendations and recommendations
				for changes in law needed to implement the results, and recommendations of the
				Agreement.
						(f)Ocean
				NoiseThe Secretary, together with the Secretary of State, shall
				support and encourage efforts of international and intergovernmental
				organizations to study and reduce the adverse effects of anthropogenic noise on
				whales and other marine life, recognizing the importance of military readiness
				activities which shall, so far as is reasonable and practicable, be conducted
				in a manner consistent with those efforts.
					(g)International
				Marine Protected Area networks
						(1)IMA
				DevelopmentThe Secretary
				shall develop and support international mechanisms, protocols, and action plans
				to identify and address sources of threats to the world’s whales and other
				cetaceans and to reduce, with a goal to eliminate, such threats through [the
				establishment] of new International Marine Protected Areas and IMA
				networks.
						(2)RequirementsThe
				Secretary’s efforts in paragraph (1) shall include—
							(A)a review of
				existing national and international marine protected areas and networks and an
				evaluation of how to improve their effectiveness, specifically with reference
				to protection of whales and the management of human uses within these areas;
				and
							(B)an identification
				and mapping of additional important whale habitats to maximize the protection
				of migratory destinations and corridors through IMPAs.
							(3)ReportThe
				Secretary shall submit to the Congress a biannual report describing actions
				taken to fulfill the purposes of this subsection.
						4.Whale
				Research
					(a)Establishment of
				research initiativesThe Secretary shall establish comprehensive
				research initiatives to improve knowledge about the world’s whales in order to
				enhance whale conservation efforts. Such initiatives shall include—
						(1)the monitoring of
				whale mortality, habitat use, reproduction, and feeding patterns;
						(2)the collection of
				information on whale health and causes of deaths obtainable through whale
				necropsies, particularly of endangered whale species such as the North Atlantic
				right whale;
						(3)an assessment of
				the direct and indirect effects of anthropogenic noise on whale distribution,
				behavior, and reproduction;
						(4)information on the impacts on reproduction
				and immune systems from chemical pollutants, including polybrominated
				diphenylethers, pthalates, bisphenol A, and polycyclic aromatic
				hydrocarbons;
						(5)information on
				ecosystem changes due to climate warming;
						(6)research and
				development of more risk averse fishing gear, fishing methods, and development
				of effective fishing gear marking systems; and
						(7)the use of passive
				acoustic sonar and other technologies, including vessel design, to reduce
				mortality of whales from vessel strikes.
						(b)Consultation
				requiredIn designing these research initiatives, the Secretary
				shall consult with the Marine Mammal Commission and whale experts, including
				those from the Pacific Insular Area, that are knowledgeable about regional
				issues relating to whale conservation and management.
					(c)ReportThe Secretary shall submit a biannual
				report to the Congress on the progress and findings of the research initiatives
				established under this section.
					5.DefinitionsIn this Act:
					(1)AgreementThe term Agreement means the
				North Atlantic Whale Conservation Agreement.
					(2)CITESThe term CITES means the
				Convention on International Trade in Endangered Species of Wild Fauna and
				Flora.
					(3)ICRWThe term ICRW means the
				International Convention for the Regulation of Whaling.
					(4)IMOThe
				term IMO means the International Maritime Organization.
					(5)IMAThe term IMA means
				International Marine Protected Areas.
					(6)IWCThe term IWC means the
				International Whaling Commission.
					(7)SecretaryThe
				term Secretary means the Secretary of Commerce or his
				designee.
					(8)WhalesThe
				term whales includes all species of whales but not any species
				of dolphin or porpoise.
					6.Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary of Commerce $30,000,000 for each
				of the fiscal years 2010 through 2015 to carry out the provisions of this Act,
				of which such sums as the Secretary determines are appropriate shall be made
				available annually for a competitive research grants
				program.
				.
		2.Amendment to the
			 Marine Mammal Protection Act of 1972
			(a)In
			 generalSection 101(f) of the Marine Mammal Protection Act of
			 1972 (16 U.S.C. 1371(f)) is amended—
				(1)by striking
			 Secretary of Defense each place it appears and inserting
			 President;
				(2)in paragraphs (1)
			 and (3), by striking or category of actions;
				(3)in paragraphs (2)
			 and (3), by striking 2 years each place it appears and inserting
			 1 year; and
				(4)in paragraph (4),
			 by striking Committee on Armed Services of the House of
			 Representatives and inserting Committee on Armed Services and
			 Committee on Natural Resources of the House of Representatives, and by
			 striking Committee on Armed Services of the Senate and inserting
			 Committee on Armed Services and Committee on Commerce, Science and
			 Transportation in the Senate.
				
